Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000101
                                                       25-MAR-2015
                                                       10:15 AM



                          SCPW-15-0000101

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   JONATHAN PAUL BALDWIN; LYNN ANN LINDELL BALDWIN; and MOANA
                   PROPERTY LLC, Petitioners,

                                vs.

THE HONORABLE RHONDA I.L. LOO, JUDGE OF THE CIRCUIT COURT OF THE
      SECOND CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

 WELLS FARGO BANK, N.A., AS TRUSTEE ON BEHALF OF THE HOLDERS OF
 THE HARBOR VIEW MORTGAGE LOAN TRUST MORTGAGE LOAN PASS-THROUGH
 CERTIFICATES, SERIES 2006-12; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS INC., SOLELY AS NOMINEE FOR COUNTRYWIDE BANK, N.A.; DANE
 S. FIELD, BANKRUPTCY TRUSTEE OF THE MORTGAGE STORES, INC.; and
       MOANA ESTATES HOMEOWNERS ASSOCIATION, Respondents.


                        ORIGINAL PROCEEDING
                     (Civil No. 13-1-0907(1))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners Jonathan Paul
Baldwin, Lynn Ann Lindell Baldwin, and Moana Property LLC’s
petition for a writ of mandamus, filed on February 27, 2015, the
documents attached thereto and submitted in support thereof, and
the record, it appears that Petitioners fail to demonstrate that
they have a clear and indisputable right to relief or that they
lack alternative means to seek relief.   Petitioners further fail
to demonstrate that the Respondent Judge exceeded her
jurisdiction, committed a flagrant and manifest abuse of
discretion, or refused to act on a subject properly before the
court under circumstances in which she has a legal duty to act.
Petitioners, therefore, are not entitled to a writ of mandamus.
See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not
issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action);
Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of mandamus is not intended to supersede
the legal discretionary authority of the trial courts, cure a
mere legal error, or serve as a legal remedy in lieu of normal
appellate procedure; rather, it is meant to restrain a judge of
an inferior court who has exceeded his or her jurisdiction, has
committed a flagrant and manifest abuse of discretion, or has
refused to act on a subject properly before the court under
circumstances in which he or she has a legal duty to act).
Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, March 25, 2015.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson